Citation Nr: 1528714	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, post-operative left medial meniscectomy with tricompartmental osteoarthritis (left knee disability), currently rated as 10 percent disabling.

2.  Entitlement to service connection for degenerative disc disease and spondylosis with spinal stenosis of the lumbar spine (back disability), to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected left knee disability in January 2009.  During his hearing, he essentially alleged his disability has worsened.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's left knee disability, and that it has been over six years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The January 2009 examination also addressed the Veteran's claim for service connection for a low back disability.  While the examiner did provide an opinion      as to whether the Veteran's left knee arthritis caused his back disability, the   examiner did not address whether the Veteran's antalgic gait could have caused        the back disability or whether the low back disability is aggravated by the service-connected left knee disability.  Given the foregoing, the Board finds that an additional examination and opinion is necessary. 
 
Additionally, the 2009 examiner noted that the Veteran had an MRI of his back performed at the Miami VA Medical Center (VAMC) in October 2008.  An attempt to obtain that report should be made.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014). 

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records with the claims file, including the report of the MRI in October 2008 at the Miami VAMC and all relevant records dating since April 2011.  If any records cannot be obtained, the Veteran should be notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to assess the current severity of his service-connected left knee disability and to obtain an opinion as to whether the Veteran's left knee disability has caused or aggravated his low back disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all 
clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left knee disability should be reported, to include functional impairment.  
 
3. Schedule the Veteran for a VA spine examination to obtain an opinion as to whether the Veteran's current back disability was caused or aggravated by the service-connected left knee disability.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability was caused by his service-connected left knee disability, to include any gait disturbance resulting from the left knee disability.  The examiner should explain the reasoning for the opinion provided.

If not caused by the left knee disability, the examiner should opine whether the current back disability has been permanently worsened beyond normal progression (versus temporary flare-up of symptoms) as a result of the left knee disability, to include any gait disturbance resulting from the left knee.  If the examiner finds the low back disability has been permanently worsened beyond natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of low back disability.  The examiner should explain the reasoning for the opinion provided.

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If            the benefits sought on appeal remain denied, the   appellant and his representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

